IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 11, 2009
                               No. 08-40976
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CORNEL GOLSTON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:08-CR-22-4


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Cornel Golston appeals the 178-month sentence imposed following his
guilty plea conviction to conspiracy to manufacture, distribute, dispense, or
possess with intent to manufacture, distribute, or dispense over 50 grams of
cocaine base. Golston argues that the district court erred in refusing to impose
a non-guidelines sentence because the sentencing guidelines range resulting
from the career offender enhancement was much greater than necessary to



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-40976

achieve the goals of 18 U.S.C. § 3553(a). He further argues that the district
court should have calculated his base offense level based on a 25:1 crack to
powder cocaine ratio rather than on an amended guideline incorporating a 75:1
ratio.
         The district court did not commit any errors in calculating the sentencing
guidelines range, did not treat the Guidelines as mandatory, specifically stated
that it had considered the § 3553(a) factors, and gave an adequate explanation
for the sentence it imposed. The district court did not commit any significant
procedural errors at sentencing. See Gall v. United States, 128 S. Ct. 586, 597
(2007). Regarding the substantive reasonableness of the sentence, the district
court considered the arguments of both counsel before determining that a non-
guidelines sentence was not warranted. The district court stated that the 178-
month sentence was reasonable in light of the nature and circumstances of
Golston’s offense and his prior criminal history. In this regard, the district court
specifically noted Golston’s participation in the crack cocaine drug-trafficking
conspiracy; the discovery of drugs and drug paraphernalia in his residence,
which was within 1,000 feet of a playground; his other drug convictions and
offenses involving violent conduct; his history of multi-substance abuse; and the
fact that he had committed the instant offense while on parole. The district
court concluded that the 178-month sentence would serve as a just punishment
and would deter future violations of the law. The record reflects that the district
court made an individualized assessment on the facts presented in light of the
§ 3553(a) factors and imposed a sentence in accordance with those findings. Id.
at 596-98.
         With respect to the crack to powder cocaine ratio, the district court
adopted the presentence report, which applied the amended sentencing
guidelines ratio of 75:1, and it gave no indication that it believed that it lacked
the authority to rely on a different ratio. Golston’s sentence, however, was not
based on the amount of crack cocaine involved in the offense, but rather on his

                                          2
                                No. 08-40976

status as a career offender, which the district court held was appropriate. The
178-month sentence imposed was, thus, within the properly calculated
sentencing guidelines range and is presumptively reasonable. See United States
v. Scroggins, 485 F.3d 824, 835 (5th Cir. 2007). Golston has not shown that the
district court’s decision to sentence him within that guidelines range was an
abuse of discretion. The sentence is AFFIRMED.




                                      3